Citation Nr: 0819134	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  03-30 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by groin pain and abscesses.  

2.  Entitlement to a disability manifested by snoring and 
talking in his sleep.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from January 2000 to 
January 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in April 2006 and April 2007 for further 
development.  

The issue of entitlement to service connection for a 
disability manifested by groin pain and abscesses is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no medical diagnosis of a chronic disability 
manifested by snoring or talking in the veteran's sleep.


CONCLUSION OF LAW

A disability manifested by snoring and talking in the 
veteran's sleep was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated March 2003.                                                                      

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In any case, the RO sent correspondences in October 
2006 and December 2007 that fully complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in June 2003 and December 2007, 
obtained a medical opinion as to the etiology and severity of 
alleged disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The service medical records reflect that in a November 2002 
Report of Medical History, the veteran indicated that he had 
experienced frequent trouble sleeping.  

The veteran underwent a VA examination in June 2003.  He 
complained of snoring and talking in his sleep.  The examiner 
noted no history of sleep apnea; and he was unable to render 
a diagnosis.  The RO informed the veteran that neither 
snoring, nor talking in one's sleep are considered 
disabilities for VA purposes.    

The Board noted that snoring and talking in one's sleep may 
be symptoms of an underlying disability.  As such, the Board 
remanded the claim so that the veteran could undergo an 
intensive sleep study.  He underwent the study in December 
2007.  (The examiner did not have access to the claims file 
at the time of the examination.  However, he reviewed the 
claims file shortly thereafter, and submitted a January 2008 
addendum that confirmed the findings of the December 2007 
report).  The veteran complained of loud snoring, excessive 
daytime sleepiness, unrefreshing sleep, apnea, and fragmented 
sleep.  He denied waking up and choking/gasping for air.  He 
stated that his initial symptoms began less than two or three 
years ago.  He denied sleepwalking, leg jerks, and falling 
asleep while driving.  He reported sleeping six hours per 
night, with an extra hour or so on the weekends.  

Upon examination, the examiner observed occasional light to 
loud snoring; but no periodic leg movement.  He slept well 
with delta sleep observed and no disturbances noticed.  
Airflow remained event free.  He woke up and turned to the 
right, then fell asleep within a minute and continued 
sleeping well.  The veteran eventually stopped the testing 
and stated that he had to go to work.  The examiner found no 
evidence of sleep disordered breathing.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In this case, the veteran 
has not been diagnosed with a sleeping or breathing 
disability.  As previously explained, talking in one's sleep 
and snoring are not considered disabilities for VA purposes.  
In the absence of a current disability, the Board finds that 
a preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a disability manifested by snoring and talking in 
his sleep must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).
   

ORDER

Entitlement to service connection for a disability manifested 
by snoring and talking in the veteran's sleep is not 
warranted.  To this extent, the appeal is denied. 


REMAND

The issue of entitlement to service connection for a 
disability manifested by groin pain and abscesses was 
previously remanded for an examination and a medical opinion.  
The prior remand acknowledged that the veteran had already 
undergone an examination in June 2006.  The June 2006 
examiner failed to find any lesions; but the Board pointed 
out that the veteran's condition is one that is manifested by 
periodic infections.  As such, the examination may yield 
normal findings if the veteran is asymptomatic on the day of 
the examination.  The prior remand noted that the veteran 
should be granted another VA examination, and that even if 
there are no findings, the examiner should discuss the 
inservice treatment and post service treatment (including 
treatment for a groin strain in July 2000 and treatment for 
nummular eczema, with pruritic hyperpigmentation on the 
thighs, arms, and legs in December 2004 and January 2005).  

The Board notes that the veteran underwent a VA examination 
in January 2008.  However, the examiner failed to discuss the 
aforementioned treatment.  Moreover, the examiner diagnosed 
the veteran with chronic recurring pseudofolliculitis of 
inguinal areas; but then stated that there is no current 
disability.  The Board once again notes that a chronic 
condition is a current disability even if it is asymptomatic 
at the time of the examination.  

Finally, given that the veteran has a chronic disability, a 
medical opinion is still required inasmuch as the January 
2008 examiner failed to state whether or not the disability 
is related to service.  Instead, he stated that "this has no 
interrelationship with his problem with sleep apnea."      

The United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination, for the 
purpose of determining the nature and 
extent of the veteran's groin disability.  
The claims file must be made available to 
the examiner for review in connection 
with this examination.  Moreover, the 
examiner must discuss the veteran's 
treatment in service and post service 
(including treatment for a groin strain 
in July 2000 and treatment for nummular 
eczema, with pruritic hyperpigmentation 
on the thighs, arms, and legs in December 
2004 and January 2005).  The appropriate 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any such disability is related to 
the veteran's active duty service.  The 
examiner should note that such an opinion 
is necessary even if the examination 
yields normal findings.    

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


